May 29, 1913. The opinion of the Court was delivered by
In this action to compel specific performance of a contract for the sale of land, the defendant relied on the allegation that the plaintiff had only a life estate and, therefore, could not make a good title. This contention rests on the fact that the conveyance from Belle M. Goethe, under which the plaintiff claimed was "to F.W. Browning for and during the term of his natural life and at his death to his heirs living at that time, in fee, and not to be subject to the debts, contracts and liabilities of the said F.W. Browning."
There can be no doubt of the correctness of the Circuit Court, holding that F.W. Browning took a fee simple.Davenport v. Eskew, 69 S.C. 292; Clinkscales v. Clinkscales,91 S.C. 59; Egan v. Touchberry, 93 S.C. 569.
Affirmed. *Page 33